Citation Nr: 0601410	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  95-07 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had creditable active service from August 1958 to 
August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1994.  In January 1997, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  The appeal was previously remanded in June 
1997 and November 2003.


FINDING OF FACT

A chronic low back disability, including degenerative joint 
disease, was first manifested many years after service, and 
is unrelated to any inservice events.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by active service, and degenerative joint disease 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in March 2004.  That letter 
advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, he was told to contact VA if there was 
any there evidence or information that he thought would 
support his claim.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Thus, each of the four 
content requirements of a VCAA notice has been met.  In 
addition, the veteran was specifically told that it was his 
responsibility to support the claims with appropriate 
evidence.  In September 2004, he was sent a letter informing 
him of the progress made in obtaining identified records.  
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  By virtue of other 
correspondence such as the notification of the rating 
decision on appeal and the statement of the case, he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of his claim.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
That was legally impossible in this case, as the rating 
decision on appeal was adjudicated in 1994.  However, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  Two VA examinations, both with review of the 
claims file, have been obtained.  All available, potentially 
relevant service medical records and VA medical records are 
in the file.  Although the veteran states that he was first 
treated at a VA facility in 1976 or 1977, available VA 
treatment records do not show treatment prior to 1980.  
Records from Dr. Sofer dated in September 1993 are of record, 
and the veteran stated that he was unable to locate the 
doctor for additional records.  The file contains a copy of a 
decision of the SSA dated in August 2000, but SSA informed VA 
that the medical records relied upon for that decision are 
unavailable.  In any event, medical evidence of a current 
disability is already of record, and the SSA decision, which 
was concerned with the veteran's disability status beginning 
in 1999, did not reference any evidence which would tend to 
support the veteran's contention that his back disability 
began in service.  See 38 U.S.C.A. § 5103A(b)(1) (the duty to 
obtain records only applies to records that are "relevant" 
to the claim); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  Although the SSA 
decision noted that the veteran testified at a hearing that 
his back disability began in service, he also testified to 
that effect at Board and RO hearings, and stated his 
contentions in written statements as well.  Thus, all 
available, potentially relevant evidence has been obtained.

VA satisfied its duties to inform and assist the claimant, 
and he is not prejudiced by the Board considering the merits 
of the claim in this decision.

II.  Service connection for a low back disability

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  rating 
decisions; the appellant's contentions, including those 
presented at a hearing before the Board in January 1997; 
service medical records; VA examination reports dated in 
1994, 1998, and 2001; private medical records from M. Sofer, 
D.C., dated in 1993; VA medical records dated from 1980 to 
2002; and a March 2000 decision of the Social Security 
Administration (SSA).  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the appellant's 
claim.  

The veteran contends that during the summer of 1960, during a 
temporary assignment to another unit, he injured his back 
while transferring a large, multi-seat outdoor latrine from a 
delivery truck to its designated location.  He states that he 
was treated by a medic, who provided medication.  He states 
that although the pain subsided after a few days, later, the 
back condition caught up with him, and he has had chronic 
problems ever since.  At his hearing before the undersigned 
in January 1997, the veteran testified that he continued to 
suffer from episodes of back pain in service, but did not 
recall whether he sought medical treatment.  After service, 
he said he was first treated in 1976 or 1977 at a VA 
facility.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In general, a grant of service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Pond v. West, 12 
Vet. App. 341, 346 (1999).    

In addition to the veteran's period of honorable service from 
August 1958 to August 1961, he had service from October 1965 
to September 1967, but was discharged under dishonorable 
conditions, due to a sentence of general court-martial.  Such 
a discharge is a bar to VA monetary benefits based on that 
period of service.  38 U.S.C.A. § 5303(a) (West 2002); 
38 C.F.R. § 3.12(c)(2) (2005).  A VA administrative decision 
dated in February 2003 found that the veteran was not insane 
at the time he committed the acts which led to the 
dishonorable discharge, and, hence, he was barred from VA 
benefits for that period of service (except certain insurance 
rights).  See 38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 
3.12(b) (2005).  

Service medical records for the veteran's period of honorable 
service from August 1958 to August 1961 do not show any 
complaints or abnormal findings pertaining to the low back.  
Neither the separation examination in July 1961, nor the 
October 1965 enlistment examination, contained any history of 
low back pain or injury, and examinations were normal.  
During his second period of service, however, in November 
1966, the veteran sought treatment, complaining of low back 
pain.  When seen for evaluation, the following was noted:  
"Actually, no pain but sprained back 6 yrs ago."  On 
examination, he had no muscle spasm, and good range of 
motion.  He was instructed in back exercises.  No further 
complaints were noted in the service medical records, and the 
September 1967 separation examination did not contain any 
pertinent complaints or abnormal findings.

After service, the first record of treatment for a low back 
disorder was in July 1981.  Although at that time, the 
veteran complained of intermittent low back pain for 21 
years, he had also strained his back lifting a heavy object 
the previous day.  In August 1986, chronic low back pain with 
occasional exacerbations was noted.  On that occasion, he had 
"apparently new" radiculopathy.  Private records show that 
the veteran was treated by M. Sofer, D.C., in September 1993, 
for lumbosacral radiculitis, but the records do not contain 
any history of the onset of his symptoms.  

On a VA general medical examination in May 1994, the veteran 
reported that he had sprained his left lower back in 1960, 
and had had low back pain since then.  The diagnosis was low 
back pain.  An examination of the spine resulted in a 
diagnosis of chronic low back syndrome, mild.  However, 
neither examiner provided any opinion as to whether the 
disorder originated in service.  Subsequent outpatient 
treatment records also note that the veteran complained of 
chronic low back pain, on and off since 1960.  However, no 
comment was provided by the treatment providers, and medical 
evidence which is simply information recorded by the examiner 
"unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence.'"  
LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  

On the report of a VA examination of the spine in April 1998, 
it was noted that the claims file had been reviewed.  The 
examiner observed that the claims file reflected no trauma to 
the spine or back, or any back pain, between August 1958 and 
August 1961.  The examiner noted as history that the veteran 
had a lower lumbar sprain in 1960, due to lifting a heavy 
weight, but that he did not report it.  The veteran 
complained of low back pain, off and on, since 1977.  The 
veteran said he had not worked since July 1994; prior to 
that, he had worked in a maintenance job, but quit because he 
could not do repeated bending or lifting of heavy objects.  
On examination, the veteran had limitation of motion and mild 
muscle spasm.  The examiner reported that X-rays in May 1994 
had disclosed marked narrowing of the disc space with 
degenerative changes in the lumbosacral spine and muscle 
spasm.  X-rays in November 1994 had shown degenerative joint 
disease.  The pertinent diagnoses were diagnoses of chronic 
low back syndrome, degenerative disc disease of the 
lumbosacral spine, and possible old mild lumbar 
radiculopathy.  The examiner concluded that the veteran's 
back condition was "less likely" to be connected to his 
first period of service.  

Another VA examination of the spine was performed in July 
2001.  Again, the examiner commented that the claims file had 
been reviewed, and that there was no evidence of back trauma 
during service from 1958 to 1961.  The examiner also observed 
that the veteran had reenlisted in 1965 with no complaint of 
back pain.  The veteran reported a history of back trauma in 
1960 while in service due to a heavy object landing on it, 
and was treated conservatively for a few days, with relief.  
After his discharge from service in 1961, he had been seen at 
a VA facility since 1977 intermittently, most recently in 
March 2001.  The diagnosis was degenerative joint disease of 
the lumbosacral spine with spinal and foraminal stenosis.  
The examiner concluded that the veteran's back problem was 
most likely not related to any trauma in service, as there 
was no evidence of such trauma and no such disability was 
documented during the subsequent enlistment.  

In December 2002, a statement from the veteran's VA treating 
physician was received.  According to this statement, the 
physician had treated the veteran since 1999 for lumbar 
radiculopathy.  She stated that the veteran had suffered from 
chronic low back pain since 1960, and that his pain was 
"possibly" service-connected.  The physician noted that the 
veteran developed lumbar sprain in 1960, but apparently did 
not report it.  No basis for the opinion was provided.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms such as pain 
or swelling.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

In weighing the evidence, the Board notes that as early as 
1966, the veteran claimed to have injured his back in 1960.  
However, the actual service medical records for the first 
period of service do not show any back complaints, despite 
the presence of records of treatment for other conditions 
during the summer of 1960.  Although the statement from his 
VA treating physician in December 2002 indicated that he had 
not received treatment at the time of the injury, according 
to the veteran's hearing testimony, as well as several of his 
written statements, he said he was treated at the time of the 
1960 injury.  Moreover, when seen in 1966, the veteran did 
not have pain, limitation of motion, spasm, or other evidence 
of residuals of a back injury.  Since a chronic disability 
was not shown at that time, even assuming an injury occurred 
in 1960, the evaluation in November 1966, which did not 
disclose any disability to be present, indicates that any 
earlier injury had resolved.  In this regard, the November 
1966 treatment record notes a complaint of pain, but when he 
was seen, the veteran said he did not have pain.  In any 
event, no other positive findings were reported, and pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

After service, records of treatment medical evidence of a 
back disability was not shown until 1981, many years after 
service.  The lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder is evidence against the claim.  See Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  In this 
regard, although in 1981, the veteran complained of 
intermittent low back pain for 21 years, as noted above, he 
had also strained his back lifting a heavy object the 
previous day.  

At his hearing, the veteran stated that he was first treated 
for back pain after service in 1976 or 1977.  No records of 
VA treatment for any condition prior to 1980 are available, 
but even if he was treated in 1976, there was still a 
substantial gap of 15 years between his discharge from 
creditable service and any such treatment.  

The VA examination in July 2001 resulted in the conclusion 
that the veteran's low back disability was most likely not 
related to any trauma in service.  Similarly, the report VA 
examination in April 1998 noted that it was less likely due 
to service.  Both of these opinions were based on a review of 
the claims folder, and contained the history provided by the 
veteran as well as current findings.  

Although the veteran's VA treating physician wrote, in 
December 2002, that it was possible that the disability had 
begun with the inservice injury, she did not provide any 
basis for this conclusion.  She did not begin treating him 
until 1999, many years after service, and she did not 
indicate that she had reviewed the evidence contained in the 
claims file, including service medical records.  
Additionally, her opinion only stated that it was 
"possible" that the low back disability was of service 
onset.  The mere possibility of a connection to service is 
not sufficient to raise a reasonable doubt.  See Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) 
(medical treatise submitted by appellant that only raises the 
possibility that there may be some relationship between 
service-connected sickle cell anemia and the veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for cause of death).   

In view of these factors, the Board finds the opinions 
contained in the VA examinations of April 1998 and July 2001 
to be more persuasive than the December 2002 opinion of the 
treating physician.  Not only do they provide a rationale for 
their conclusions, but they are based on review of the claims 
file, and, hence, a more accurate factual history.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (The Board 
need not accept an opinion based on inaccurate history.).  
The competent evidence establishes that any inservice injury 
to the low back which may have occurred resolved without 
residual disability, as demonstrated by the absence of any 
positive findings when examined in November 1966, and was 
unrelated to a chronic back disability first shown many years 
later.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt does not apply, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for a low back disability is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


